L. I-lAND, Circuit Judge
(dissenting in part).
The penalty was in my judgment wrong. We held in Twine v. Locke, 68 F.(2d) 712, that the award was "due "in ten days afLer *122the order was made; here the review was filed within that time. Moscowitz, J., has proceeded on the theory that the award must be paid notwithstanding, or the penalty is due, unless the court stays execution under section 21 (b). Under section 14 (f), the mere institution of a proceeding under section 21 (b) tolls the penalty “unless review * * * is had as provided in section 21 [section 921 of this chapter].” It is true that the award continued to be “due” unless stayed pendente lite, although the employer files his bill; the claimant may collect. But that is a very different theory from saying that the penalty is imposed unless it is stayed. That might have been the law; it might be reasonable to say that unless the employer could get a stay his default should be penalized, but the language of section 14 (f) seems to me to forbid it. Suppose an employer gets a temporary injunction and fails in the end; clearly he has not any penalty to pay; he has tried out the remedies given him. Does he pay a penalty because in addition he fails to get a temporary injunction? It might perhaps be reasonable to say that if he cannot succeed in creating enough doubt to get even a preliminary injunction, his default ought to be considered willful; but there is no hint of any distinction between the two kinds of injunction, and it seems eiiough that he should be subject to execution on the award, though he proposes to challenge it. The analogy of a stay pending appeal appears to be apposite to the situation; penalties are for willful refusals by those who mean neither to appeal nor to perform.